Citation Nr: 1647769	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-14 425	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Propriety of the severance of service connection for hypothyroidism.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for right knee arthritis.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for exophoria.

7.  Entitlement to a compensable rating for hypothyroidism for the period from May 26, 2007 through July 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to June 1986.  He has indicated he had additional periods of active duty as well as active duty for training (ACDUTRA).  The matters other than the propriety of the severance of service connection for hypothyroidism are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Salt Lake City Regional Office (RO) that granted service connection for hypothyroidism, rated 0 percent, and denied service connection for the other disabilities on appeal.  The propriety of the severance of service connection for hypothyroidism is before the Board on appeal from a May 2010 rating decision.  In August 2011, a videoconference hearing was held before the undersigned; a transcript is in the record.  In November 2013, the Board remanded these matters.  

[The November 2013 Board decision denied service connection for bilateral hearing loss and remanded the claims of service connection for a cervical spine disability and diabetes mellitus.  An April 2015 rating decision granted service connection for a cervical spine disability and for diabetes, resolving those issues. ]

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As was noted in the November 2013 remand, the Veteran maintains he had additional periods of active duty and ACDUTRA after his only verified period of service from January 1975 to June 1986.  An "Information Report" dated December 17, 2014 (and not shown to be by the service department) shows the Veteran had active duty for training on December 24, 2001 and December 30, 2001; from January 8, 2002, to January 27, 2002; April 26, 2006 to May 21, 2006; and January 28, 2006 to January 30, 2006.  Those were the only dates the AOJ listed on the supplemental statement of the case (SSOC) as the Veteran's periods of ACDUTRA.  The same report also shows the Veteran received hostile fire/imminent danger pay for the months of July and October 1999, June 2000 and June 2006.  The record does not reflect any attempt to reconcile the fact that dates for which the Veteran reportedly combat tax exclusion pay are not shown to be periods of active duty or ACDUTRA.  Service personnel records also reflect the Veteran received performance evaluations for numerous periods other than within the active duty/ACDUTRA dates listed above.  In addition, a citation to an award of an Air Medal shows he received the medal for participating in sustained aerial flight from December 12, 1994 to January 13, 1995 (another period not certified as active duty or ACDUTRA)  

Accordingly, development for clarification is needed.  

The matter of the rating for hypothyroidism for the period from November 2007 through July 31, 2010 is inextricably intertwined with the appeal of the severance of service connection for such disease, and consideration of the appeal in the must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to obtain for the record service department verification of each of the Veteran's periods of active duty and ACDUTRA.  The Veteran should be asked to identify (to the best of his ability) each of his period of active duty and ACDUTRA.  The appropriate service department office should be asked to verify each period he identifies, as well as the above mentioned periods in 1999, 2000, and 2006 when the Veteran received hostile fire/imminent danger pay (but not listed as active duty or ACDURA in the current record) and the December 1994 to January 1995 period for which he was awarded an Air Medal.  The AOJ should then prepare a listing of all of the Veteran's periods of active duty/ACDUTRA, and he should be provided a copy of the listing.

2.  If additional periods of active duty or ACDUTRA are verified, any outstanding service treatment records for such periods should be secured, and the AOJ should arrange for any further development suggested.  

3.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

